Citation Nr: 0410311	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from August 1963 to June 1966 and 
from November 1970 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) stems from a 
November 2001 rating decision of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The RO, 
in part, granted service connection for diabetes mellitus as a 
residual of herbicide exposure (Agent Orange) and assigned an 
initial 20 percent rating effective from December 30, 1996.  The 
veteran appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's claims file subsequently was transferred to the RO 
in Pittsburgh, Pennsylvania, and that office forwarded the appeal 
to the Board.

For the reasons explained below, the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

A preliminary review of the record shows that, in March 1997, the 
veteran had 3+ glucose in his urine and his blood glucose level 
was 352 mg/dl.  In August 1997, he had 1+ glucose in his urine, 
and his blood glucose level was 143 mg/dl.  In November 2000, his 
blood glucose level was 189 mg/dl.  In July 2001, he had 1+ 
glucose in his urine and his blood glucose level was 234 mg/dl.


During his VA diabetes examination in August 2001, it was reported 
the veteran did not have glucose in his urine and that his blood 
glucose level was 129 mg/dl.  The examiner commented that the 
veteran's blood sugar level was controlled.  The diagnosis was 
non-insulin dependent diabetes mellitus with fair control.  The 
examiner did not specifically state whether the diabetes requires 
the veteran to limit his activities.

In a March 2002 statement, Timothy L. Rhyme, M.D., indicated the 
veteran now has insulin dependent diabetes mellitus.  He pointed 
out that the veteran needed light duty because of his diabetes and 
because of a low back disorder.  The physician did not comment on 
the extent to which each of these conditions limits the veteran in 
performing activities.  

VA clinical records show the veteran self-monitors his blood sugar 
levels with a glucometer.  In April 2003, he indicated that his 
glucose readings were "all over the place."

A VA general medical examination was most recently performed in 
October 2003.  The examination report does not contain an 
assessment about the impact, if any, of diabetes upon the 
regulation of the veteran's activities.  The examiner remarked 
that the veteran's fasting blood sugar values were still not 
ideal, but were currently in the good range.  A report of 
laboratory studies with specific blood glucose levels does not 
accompany the clinical examiner's report.  Whether the diabetes 
forces the veteran to regulate his activities is a fact that must 
be ascertained in order to determine the severity of this 
condition under the applicable rating criteria.  As well, up-to-
date values from a urinalysis and blood samples would be helpful 
in evaluating the merits of his claim.  


Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Schedule the veteran for a VA examination to ascertain the 
current severity of his diabetes.  If deemed necessary to properly 
make this determination, a urinalysis and blood glucose study 
should be performed, in addition to the physical examination.  The 
examiner should state whether the veteran requires insulin, 
restricted diet and regulation of activities.  As well, the 
examiner should state whether the veteran's diabetes is adequately 
controlled.

The claims folders and a copy of this REMAND must be made 
available for the examiner's review of the veteran's pertinent 
medical history.  It is imperative that the questions posed in 
this REMAND be answered so VA has sufficient information to 
adjudicate the pending claim.  

2.  Review the report of the VA examination to ensure it provides 
the information needed to properly rate the service-connected 
diabetes under the applicable rating criteria.  If not, take 
corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then readjudicate the claim in light of any additional 
evidence obtained.  If the benefit sought on appeal is not 
granted, send the veteran and his representative an appropriate 
supplemental statement of the case (SSOC) and give them time to 
respond before returning the case to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



